—In two related proceedings pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from stated portions of an order of the Family Court, Westchester County (Klein, J.), dated May 17, 2001, which, after a hearing, inter alia, granted the mother’s application for permission to relocate with the parties’ child to Cromwell, Connecticut.
Ordered that the order is affirmed insofar as appealed from, with costs.
When reviewing a custodial parent’s request to relocate, the court’s primary focus must be on the best interests of the child (see Tropea v Tropea, 87 NY2d 727, 739; Matter of Abadinsky v Abadinsky, 264 AD2d 476; Harmon v Harmon, 254 AD2d 456; Pardee v Pardee, 246 AD2d 522; cf. Matter of Huston v Jones, 252 AD2d 502, 503; Matter of Mascola v Mascola, 251 AD2d 414, 415). Here, contrary to the father’s contentions, the record provides a sound and substantial basis for the Family Court’s determination, inter alia, to grant the mother’s application for permission to relocate with the parties’ son to Cromwell, Connecticut (see Pardee v Pardee, supra at 523). Feuerstein, J.P., Schmidt, Adams and Crane, JJ., concur.